Exhibit 10.23
JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 20, 2009
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE

      Award Agreement  
These terms and conditions are made part of the Award Agreement dated as of
January 20, 2009 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
   
 
   
This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.
   
 
   
Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.
   
 
   
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
   
 
Form and Purpose of Award  
Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.
   
 
   
The purpose of this award is, in part, to motivate your future performance and
to align your interests with those of the Firm and its shareholders.
   
 
Dividend Equivalents  
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding to you under this award.
   
 
Vesting Dates  
This award will vest according to the schedule on your Award Agreement, provided
that you are continuously employed by the Firm, or you meet the requirements for
continued vesting described below, through the relevant vesting date, and
subject to the following:
   
 
   
•   Although it is intended and expected that this award will vest as scheduled,
the award may be reduced or cancelled or vesting dates may be deferred in the
event that the Chief Executive Officer (“CEO”) of JPMorgan Chase determines, as
part of JPMorgan Chase’s annual performance assessment process, based on the
CEO’s assessment of your performance and the performance of the Firm (which may
include more than one performance year), that you have not achieved satisfactory
progress toward your priorities or that the Firm has not achieved satisfactory
progress toward the Firm’s priorities for which you share responsibility as a
member of the Operating Committee. Such a determination is subject to
ratification by the Compensation and Management Development Committee of the
Board of Directors of JPMorgan Chase.
   
 
   
•   JPMorgan Chase reserves the right to cancel, or require repayment of the
value of any distributions you received under, all or any portion of this award
to the extent provided under the JPMorgan Chase Bonus Recoupment Policy as in
effect from time to time.
   
 
   
•   JPMorgan Chase reserves the right to cancel, or require repayment of the
value of any distributions you received under, all or any portion of this award
if JPMorgan Chase determines that this award was based on materially inaccurate
performance metrics or on any misrepresentation by you.
   
 
   
•   If you are subject to Section 111 of the Emergency Economic Stabilization
Act of 2008 and any regulations or interpretations promulgated thereunder, or
any successor or

 



--------------------------------------------------------------------------------



 



January 20, 2009 Restricted Stock Unit Award — Operating Committee (continued)
 

         
    other applicable statute affecting your compensation (“EESA or Other
Applicable Law”), then any payment of any kind provided for by this Award
Agreement must comply with EESA or Other Applicable Law, and this Award
Agreement shall be interpreted or reformed to so comply.
   
 
Vesting Periods  
The period from the Grant Date to each vesting date will be a separate “vesting
period.”
   
 
Termination of Employment  
Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility,” “Total Disability,” and “Death,” any restricted stock units
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.
   
 
Job Elimination, Full Career Eligibility, Total Disability  
Subject to “Vesting Dates” and the terms and conditions of this Award Agreement
(including without limitation “Your Obligations” ), you will be eligible to
continue to vest in your outstanding restricted stock units under this award
following the termination of your employment if one of the following
circumstances applies to you.
   
 
   
Job Elimination:
   
 
   
This award will continue to vest on the original schedule following termination
of employment in the event that:
   
 
   
•   the Director Human Resources of the Firm or nominee in their sole discretion
determine that the Firm terminated your employment because your job was
eliminated, and
   
 
   
•   after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner.
   
 
   
Full Career Eligibility:
   
 
   
This award will continue to vest on the original schedule following termination
of employment in the event that:
   
 
   
•   you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and
   
 
   
•   you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and
   
 
   
•   for the remainder of the relevant vesting period, you do not (i) perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or (ii) work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below).
   
 
   
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements.
   
 
   
Additional advance notice requirements may apply in certain business units (or
equivalent organizational unit or department). (See “Special Notice Period”
below.)
   
 
   
Total Disability:
   
 
   
In the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), your outstanding
units will continue to vest on the original schedule during such period of
disability provided that you remain unemployed for such period.
   
 
   
For both Full Career Eligibility and Total Disability, you must notify JPMorgan
Chase in writing in

2



--------------------------------------------------------------------------------



 



January 20, 2009 Restricted Stock Unit Award — Operating Committee (continued)
 

         
advance if you plan to perform services for any party or if you will be
self-employed during the vesting periods. Failure to provide such notification
could impact award vesting.
   
 
Release/Certification  
In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:
   
 
   
•   you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,
   
 
   
•   with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and
   
 
   
•   except in the case of a job elimination, it is your responsibility to take
the appropriate steps to certify to the Firm prior to each vesting date on the
authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)
   
 
Death  
If you die while you are eligible to vest in your outstanding units under this
award, the units will immediately vest and will be distributed in shares of
Common Stock (after applicable tax withholding) to your designated beneficiary
on file with the Firm’s Stock Administration Department, or if no beneficiary
has been designated or survives you, then to your estate. Any shares will be
distributed by the later of the end of the calendar year in which you die or the
15th day of the third month following your date of death.
   
 
Termination for Cause  
In the event that your employment is terminated for Cause (as defined below), or
in the event that JPMC determines after the termination of your employment that
your employment could have been terminated for Cause, your outstanding
restricted stock units shall be forfeited. In addition, you may be required to
return to the Firm the value of certain shares delivered to you prior to or
after your termination. See “Remedies” for additional information.
   
 
Your Obligations  
As consideration for the grant of this award, you agree to comply with and be
bound by the following:
   
 
•   Non-Solicitation of Employees and Customers:
 
During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere; (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated; or
(iii) solicit or induce or attempt to induce to leave the Firm, or divert or
attempt to divert from doing business with the Firm, any then current customers,
suppliers or other persons or entities that were serviced by you or whose names
became known to you by virtue of your employment with the Firm, or otherwise
interfere with the relationship between the Firm and such customers, suppliers
or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.
   
 
   
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
   
 
•   Confidential
Information:
 
You may not, either during your employment with the Firm or thereafter, directly
or indirectly use or disclose to anyone any confidential information related to
the Firm’s business, except as explicitly permitted by the JPMorgan Chase Code
of Conduct and applicable policies or law or

3



--------------------------------------------------------------------------------



 



January 20, 2009 Restricted Stock Unit Award — Operating Committee (continued)
 

         
legal process. “Confidential information” shall have the same meaning for the
Award Agreement as it has in the JPMorgan Chase Code of Conduct.
   
 
•   Non-Disparagement:
 
You may not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information that is
intended to, or reasonably could be foreseen to, embarrass or criticize the Firm
or its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
   
 
•   Cooperation:
 
You agree to cooperate fully with and provide full and accurate information to
the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.
   
 
•   Compliance with Award Agreement:
 
You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.
   
 
•   Special Notice
Period:
 
If you are at or above the level of managing director, executive director or
vice president (or comparable title) of a business unit or equivalent
organizational unit or department (“business unit”) that requires as a condition
of your continued employment that you provide advance written notice (“Special
Notice Period”) of your intention to terminate your employment for any reason,
then as consideration for this Award, you shall provide the Firm advance written
notice of your election to terminate your employment as specified by such
business unit. In business units that require this Special Notice Period, the
current notice period is 90 days for managing directors (or comparable title),
60 days for executive directors (or comparable title) and 30 days for vice
presidents (or comparable title). Please note that in some cases, individuals
may have specific agreements providing for longer notice periods than those
stated above. In those cases, the longer notice period shall apply.
   
 
   
After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.
   
 
   
Regardless of whether the Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.
   
 
Remedies

•   Cancellation
 

In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units will be
cancelled if:
   
 
   
•   the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or
   
 
   
•   you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Total Disability, or
   
 
   
•   you violate any of the provisions as set forth above in “Your Obligations.”

4



--------------------------------------------------------------------------------



 



January 20, 2009 Restricted Stock Unit Award — Operating Committee (continued)
 

     
•   Damages
 
In addition, you will be required to pay the Firm as liquidated damages an
amount equal to the Fair Market Value (determined as of the vesting date) of the
net number of shares of Common Stock distributed to you under this award as
follows:
   
 
   
•   shares distributed within the one year period prior to your violation of any
of the provisions as set forth above in “Your Obligations;”
   
 
   
•   shares distributed at any time following termination of employment when you
were not in compliance with the employment restrictions then applicable to you
during the vesting period, and
   
 
   
•   shares distributed within the one year period immediately preceding and any
time after your termination of employment if your employment was terminated or
the Firm determines that your employment could have been terminated for Cause
(as described under “Termination for Cause”).
   
 
   
Payment may be made in shares of Common Stock or in cash. You agree that this
payment will be liquidated damages and is not to be construed in any manner as a
penalty. You acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.
Notwithstanding any terms of this Award Agreement to the contrary:
   
 
Administrative Provisions  
Withholding Taxes: The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For U.S. tax purposes, dividend equivalents are treated as wages
and subject to tax withholding when paid. If, according to local country tax
regulations, a withholding tax liability arises at a time after the date of
distribution, JPMorgan Chase may implement any procedures necessary to ensure
that the withholding obligation is fully satisfied, including but not limited
to, restricting transferability of the shares.
   
 
   
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.
   
 
   
No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Shares will be issued in accordance
with JPMorgan Chase’s procedures for issuing stock. JPMorgan Chase’s obligation
hereunder is unfunded.
   
 
   
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
   
 
   
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.
   
 
   
Section 409A Compliance: Notwithstanding anything herein to the contrary, if you
(i) are subject to taxation under the United States Internal Revenue Code
(“Code”), (ii) are a specified employee as defined in the JPMorgan Chase 2005
Deferred Compensation Plan and (iii) have

5



--------------------------------------------------------------------------------



 



January 20, 2009 Restricted Stock Unit Award — Operating Committee (continued)
 

         
incurred a separation from service and if any shares under this award represent
deferred compensation as defined in Section 409A and are distributable to you as
a result your separation from service, then those shares will be delivered to
you on first business day of the first calendar month after the expiration of
six full months from date of your separation from service. Further, if prior to
any vesting date, your award is not subject to a substantial risk of forfeiture
as defined by Section 409A of the Code, then the remainder of each calendar year
immediately following (i) each vesting date shall be a payment date for purposes
of distributing the vested portion of the award and (ii) each date that JPMorgan
Chase specifies for payment of dividends declared on its common stock shall be
the payment date(s) for purposes of dividend equivalent payments.
   
 
   
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Compensation & Management Development Committee
of the Board will make an equitable substitution or proportionate adjustment, in
the number or kind of shares of Common Stock or other securities issued or
reserved for issuance pursuant to the Plan and to any Restricted Stock Units
outstanding under this award for such corporate events.
   
 
   
Interpretation/Administration: The Director Human Resources has sole and
complete authority to interpret and administer this Award Agreement, including,
without limitation, the power to (i) interpret the Plan and the terms of this
Award Agreement; (ii) determine the reason for termination of employment and
application of the post-employment obligations; (iii) decide all claims arising
with respect to this Award; and (iv) delegate such authority as he deems
appropriate. Any determination by the Director Human Resources shall be binding
on all parties.
   
 
   
Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.
   
 
   
Amendment: The Firm by action of its Director Human Resources reserves the right
to amend the Award Agreement in any manner, at any time and for any reason so
long as there has not been a change in control of JPMorgan Chase, as such term
is defined by the JPMorgan Chase Board of Directors from time to time. After a
change in control of JPMorgan Chase, this Award Agreement may not be amended in
any way that is adverse to your interests without your prior written consent.
This Award Agreement may not be amended except in writing signed by the Director
Human Resources of JPMorgan Chase.
   
 
   
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.
   
 
   
Governing Law: By accepting this award, you are agreeing (i) to the extent not
preempted by federal law, the laws of the state of New York (without reference
to conflict of law principles) will apply to this award and the Plan; (ii) to
waive the right to a jury trial with respect to any judicial proceeding brought
in connection with this award; and (iii) that any dispute related to this award
shall be submitted to arbitration in accordance with the rules of the American
Arbitration Association, if so elected by the Firm in its sole discretion.
   
 
Definitions  
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business; (ii) indictment or
conviction of a felony; (iii) commission of a fraudulent act; (iv)

6



--------------------------------------------------------------------------------



 



January 20, 2009 Restricted Stock Unit Award — Operating Committee (continued)
 

         
violation of the JPMorgan Code of Conduct or other Firm policies or misconduct
related to your duties to the Firm (other than immaterial and inadvertent
violations or misconduct); (v) inadequate performance of the duties associated
with your position or job function or failure to follow reasonable directives of
your manager; or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.
   
 
   
“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:
   
 
   
•   commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards;
   
 
   
•   insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing;
   
 
   
•   financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds;
   
 
   
•   issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments;
   
 
   
•   advising on, or investing in, private equity or real estate, or
   
 
   
•   any similar activities that JPMorgan Chase determines in its sole discretion
constitute financial services.
   
 
   
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Internal Revenue Code. Section 501(c)(3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.
   
 
   
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

7